Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 have been considered.
Examiner notes the entry of the following papers
Patent Application filed 12/10/2020
IDS filed 12/10/2020
Drawings filed 12/10/2020
Preliminary amendment filed 12/10/2020
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statement (IDS) submitted on 12/10/2021 was filed prior to the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Examiner has added the pages for the NPL citations.
Drawings
Fig. 2 is objected to as it lacks suitable descriptive legends.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In paragraph 3, the specification discloses register renaming and that a core uses not only a physical register specified by the program, but also another physical register. However, register renaming maps logical registers to physical registers. Also in paragraph 4, logic registers are specified by the program not physical registers. 
In paragraph 7, it is not clear what the difference between PTL5 and PTL 6 is.
On page 9 last line, the specification discloses “In a non-computation portion, for example, an information element related to a computation result of computation executed before certain computation is stored”. It is not clear what this means. In the previous line, the specification discloses that an information element includes a computation portion and a non-computation portion. Does this mean in the non-computation portion, another information element that has another non-computation portion is stored?
Paragraph 32 discloses “When executing the identification”. It is not clear what it means to execute the identification.
On page 17 paragraph 53, the specification discloses that an element output from each port belonging to the port group 292 is stored in each physical register belonging to the physical register group 210. However, Fig. 2 shows one port connected to one physical register. It is not clear how an element output from each port stored in each physical register in 210. Also, the rest of the figures do not appear to disclose an element being stored in each of the physical registers in the physical register group.
Paragraph 72 discloses “When one element is simultaneously stored in one physical register, each logic register is associated with eight physical registers”. It is not clear what this means. Is one element copied simultaneously into multiple locations in one physical register? It is not clear how this associates with eight physical registers.
Paragraph 77 discloses “A reference number illustrated in Fig. 6 is a number of times that each physical register ID is referred to in a vector instruction for storing a target element to be computed in a physical register”. It is not clear what this means. As 
Paragraph 109 discloses that an element in the region P2A is copied. However, from Fig. 9, an element from P2a does not appear to be copied.
In paragraph 20, the specification discloses that an information element includes a computation portion used for vector computation and a non-computation portion that is not used for vector computation. In paragraph 21, the specification discloses that an “information element” is referred to as “element”. In paragraph 87, the specification discloses that the region PA11 stores a computation portion included in an element. In paragraph 88, the specification discloses that non-computation portion is stored in region PA14 which is separate from the region PA11. However, an element has a computation and a non-computation portion. It is not clear what the significance/function of the non-computational portion of the element stored in PA11 is. Also, it is not clear what the significance/function of the computational portion of the element stored in PA14 is.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112 below.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-8 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
Claim 1 recites “the information elements having a predetermined vector length among a first element group” in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “information elements having a predetermined vector length among a first element group”. Claim 7 is objected to for the same reason.
Claim 1 recites “the information elements having the vector length among a second element group”. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “information elements having the predetermined vector length among a second element group”. Claim 7 is objected to for the same reason.
In claim 1 line 7 from the bottom “between” should be replaced with “from”. Claim 7 is objected to for the same reason.
In claim 2, “a number” should be replaced with “the number”.
Dependent claims are objected to for the same reasons.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims invoke 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. See claim interpretation above. Dependent claims are rejected for the same reason.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A computation device storing, in a third logic register, a third element group that includes information elements, stored in a logic register, representing a computation result of vector computation”. It is not clear how the “stored in a logic register” limits the claim. The third element group is stored in a third logic register. It is not clear whether “a logic register” is the same as the third logic register or the third element group is being stored in a third logic register and in a logic register. It is not clear whether the information elements represent a computation result or “a logic register” represents a computation result. Claim 3 also refers to “the logic register”. Claim 7 is rejected for the same reason.
Claim 1 recites “information elements having a predetermined vector length among a first element group including the information elements”. It is not clear what this means. It is not clear what it means for information elements to be among a first element group and the first element group includes the information elements. Claim 7 is rejected for the same reason.
Claim 1 recites “information elements having the vector length among a second element group including the information elements”. It is not clear what this means. It is not clear what it means for information elements to be among a second element group and the second element group includes the information elements. Claim 7 is rejected for the same reason.
Claim 1 recites “the information elements” in line 7. It is not clear which information elements are being referred to as there are information elements among a first element group and among a second element group. Claim 7 is rejected for the same reason.
Claim 1 recites “a first selection unit configured to input each of the information elements…to each of physical registers…” in lines 10-12. “input” means to take in. It is not clear what it means to input to physical registers since physical registers appear to be outside of the first selection unit in Fig. 2 and the claim further recites “the physical register group including the physical registers each storing each of the information elements input from the first selection unit”.  Claim 7 is rejected for the same reason.
Claim 1 recites “a second selection unit configured to input each of the information elements…to each input unit of computing units…”. “input” means to take in. It is not clear what it means to input to input units of computing units since the 
Claim 1 recites “the information elements input from each of the physical registers storing the information elements input from the first selection unit”. There is insufficient antecedent basis for “the information elements input from each of the physical registers”. Claim 7 is rejected for the same reason.
Claim 1 recites “the information elements input from the second selection unit”. There is insufficient antecedent basis for this limitation. Claim 7 is rejected for the same reason.
Claim 1 recites “the physical register selected based on the first control information”. It is not clear which physical register is being referred to as the claim recites “each of physical registers selected based on first control information”. Claim 7 is rejected for the same reason.
Claim 1 recites “the physical register storing each of the information elements being a target for vector computation before the vector computation”. It is not clear which physical register and which information elements are being referred to. It is not clear what it means for a register to be a target for vector computation before the vector computation. Claim 7 is rejected for the same reason.
Claim 1 recites “the physical register storing the information elements representing a computation result of the vector computation for the information elements”. It is not clear which physical register and which information elements are being referred to here. Claim 7 is rejected for the same reason.
Claim 1 recites “the information elements” in the last line. It is not clear which information elements are being referred to here. Claim 7 is rejected for the same reason. 
Claim 1 recites “input each of the information elements input from each of the physical registers storing the information elements input from the first selection unit”. It is not clear which information elements are being referred to in “the information elements input from each of the physical registers”. Claim 7 is rejected for the same reason. 
Claim 1 is rejected as failing to claim the subject matter that the inventor regards as the invention. See MPEP § 2172.01. The purpose of the invention is to reduce an amount of copying of an information generated during renaming of a physical register as disclosed in paragraph 12. Fig. 7 shows the previously known literature method where elements in five regions are copied as disclosed in paragraph 94. Figure 9 shows copying being executed once which is less than the copying in Fig. 7 (paragraph 111). However, claim 1 does not include the feature of the same physical register(s) being used to maintain the non-computation portion which reduces the amount of copying as shown in Fig. 9.
Claim 4 recites “the information elements” in line 3. It is not clear which information elements are being referred to here.
Claim 4 recites “the predetermined physical register”. It is not clear which physical register is being referred to.
Claim 4 recites “the provided physical registers”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the physical register”. It is not clear which physical register is being referred to.
Claim 6 recites “The computation device according to claim 1, storing physical register management information…”. Claims 1 and 6 are system claims. A system claim has components. “storing physical register management information…” is a method step not a component. It is not clear which component stores the physical register management information.
Claim 6 recites “the physical register storing the information element stored in each of the logic registers”. There is insufficient antecedent basis for this limitation. Further it is not clear which registers are included in “the logic registers”.
Claim 6 recites “the information element in the physical register” in the last line. It is not clear which information element is being referred to and which physical register is being referred to.
Claim 8 recites “the information element that is not the information element having the vector length among the information elements stored in the first logic register”. There is insufficient antecedent basis for “the information element that is not the information element having the vector length”. It is not clear whether information element having the vector length means the information element stores the vector length or the information element size is that of the vector length. The claim further recites “the information element that is not the information element having the vector length among the information elements stored in the second logic register”. There is insufficient antecedent basis for “the information element that is not the information element having the vector length”. It is not clear whether information element having the 
Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the first selection unit does appear to be disclosed in the specification. As an example, Paragraph 250 discloses that the first selection unit is 213 in Fig. 2. Paragraph 52 describes the component 213. However, the claim requires the first selection unit to input each of the information elements among the first element group and each of the elements among the second element group to each of physical registers selected based on first control information. From paragraph 52, one input port is connected to one output port of 213. From Fig. 2, one output port of 213 is connected to one physical register. So it does not appear that component 213 inputs each of the information elements from each of the first and second groups to each physical register selected based on control information. The structure of the second selection unit does not appear to be disclosed in the specification. As an example, paragraph 250 discloses the second selection unit as the read selection unit 211 in Fig. 2. The claim requires the second selection unit to input each of the information elements input from each of the physical registers.. to each input unit of computing units included in a computing unit group. From paragraph 250, the computing unit group is 212 in Fig. 2. Paragraph 56, one input port is connected to one output port of 211. So it does not appear that each physical register is connected to each 
Claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites “a first connection unit configured to connect a predetermined port of the input port group to an input terminal of the predetermined physical register”. It is not clear what the structure is since it is not clear which register is “the predetermined physical register”. 
Claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites “a second connection unit configured to connect output from the physical register to an input port of each computing unit of the computing unit group”. The structure does not appear to be disclosed in the disclosure. As an example, it appears from Fig. 2 and paragraph 56 that an output from a physical register appears to be connected to only one computing unit not each computing unit.  Claim 7 is rejected for the same reason. 
Therefore, claims 1, 4, 5 and 7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims are rejected for the same reason.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoshi (US 2009/0049283 A1) discloses an input selection circuit that outputs to vector registers and the vector registers output to an output selection circuit that feeds into computing units of a computing group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JYOTI MEHTA/Primary Examiner, Art Unit 2182